Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 1 of 53

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

 

ATLANTA DIVISION
)
GunBroker.com, LLC )
)
Plaintiff, )
)
Vv. ) Case No. 1:20-cv-00613-TWT
)
Tenor Capital Partners, LLC, )
)
Defendant )
)
)

 

AMENDED COMPLAINT FOR RESCISSION AND DAMAGES

COMES NOW GUNBROKER.COM, LLC, Plaintiff in the above-styled
action, by and through undersigned counsel, and pursuant to Fed. R. Civ. P.
15(a)(1) & (2) hereby files this Amended Complaint for Rescission and Damages,
respectfully showing this Honorable Court the following:

INTRODUCTION
1.
This Action arises from Plaintiff GunBroker.com. LLC’s (hereinafter

“Plaintiff” or “GunBroker” or the “Company’’) effort to explore the possibility of

creating an employee stock ownership plan (“ESOP”). In connection therewith,
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 2 of 53

Plaintiff sought qualified investment advice relating to this complicated financial
transaction. In that regard, Defendant Tenor Capital Partners, LLC (hereinafter
“Tenor’) falsely represented that it was qualified to assist GunBroker in that
endeavor.

2,

To induce GunBroker to pursue an ESOP transaction, Tenor and its
principals Todd Butler and Andre Schnabl represented to Steve Urvan, the Chief
Executive Officer of GunBroker, that the enterprise valuation of GunBroker was
potentially as high as $200,000,000 and that an ESOP transaction made financial
sense given the projected valuation. Mr. Butler was known to Mr. Urvan because
he was a lawyer and had previously worked at a law firm that had provided legal
services to GunBroker. Mr. Butler played on his status as a lawyer and even
presented key documents to Mr. Urvan labeled as “Confidential Protected by
Attorney-Client Privilege.”

2

Based on upon Tenor’s false representations, Plaintiff entered into a letter
agreement with Tenor pursuant to which Tenor agreed to provide GunBroker the
required investment advice(hereinafter the “Letter Agreement” or “October 16,

2018 Letter Agreement”). Unfortunately, Tenor was not qualified to provide the

. %.
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 3 of 53

required investment advice because Tenor had failed to register with the United
States Securities and Exchange Commission either as an Investment Advisor
pursuant to the Investment Advisor Act of 1940 or, alternatively, as a broker-dealer
pursuant to the Securities Exchange Act of 1934.

4.

In any case, in an effort to encourage GunBroker to pursue an ESOP
Transaction and continue the engagement beyond the initial Analysis and
Structuring Stage, and after commencing the engagement and purportedly based
upon Tenor’s review of GunBroker’s financial information, Tenor falsely
misrepresented to GunBroker that Tenor’s preliminary valuation work indicated
that the Company had a current enterprise value of at least $180,000,000. In
reasonable reliance on Tenor’s representations and as a direct and proximate result
of Tenor’s false representations, GunBroker continued with the engagement and
incurred hundreds of thousands of dollars in unnecessary costs and expenses
pursuing an ESOP transaction before GunBroker was informed that the “best-case”
valuation of the Company was at least $40 million less than what Tenor had

represented.
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 4 of 53

In February 2019 as the work on creating the ESOP was commencing in
earnest, Plaintiffs principal, Steve Urvan, requested that Tenor confirm that Tenor
was in compliance with the federal securities laws. Specifically, Mr. Urvan
requested confirmation that Tenor was properly registered with the Securities and
Exchange Commission or alternatively, Mr. Urvan requested an explanation
regarding how and why Tenor believed it was not required to register with the
Securities and Exchange Commission to provide the requested investment advice.
Tenor refused to answer the question and instead simply ceased working on the
engagement. Although no formal termination letter was ever sent by either party,
Tenor’s failure to provide the requested confirmation or explanation and
concurrent abandonment of the engagement, effectively terminated the Letter
Agreement and the business relationship between Tenor and GunBroker.

6.

Despite Tenor’s abandonment of the project, GunBroker continued with the
engagement of an ESOP trustee, a valuation firm to advise the ESOP trustee
regarding the fair market value and enterprise valuation of GunBroker, and various

lawyers and financiers to assist GunBroker in acheiving its goal to execute an

4.
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 5 of 53

ESOP transaction. At the end of April 2019 and in May 2019, the ESOP trustee
presented GunBroker with multiple non-binding term sheets which were premised
upon an enterprise value of GunBroker of between $100,000,000 and
$140,000,000 respectively. Tenor had misrepresented the value of GunBroker by
more than 22%, a $40,000,000 difference. Given the true valuation range of the
Company, the ESOP transaction was abandoned, but GunBroker incurred more
than $775,000.00 in failed transaction costs. Instead, GunBroker closed a
$65,000,000 non-ESOP related credit facility with the third party lender which
happened to have been involved in this failed ESOP transaction.
1

Now, long after the business relationship ended, Tenor contends that the terms
of the aborted Letter Agreement provide that Tenor should receive $1,050,000 as a
purported “success” fee because Plaintiff closed a credit facility with this third party
lender, MGG Investment Group (hereinafter “MGG”). MGG was introduced to
Plaintiff by another third party investment bank and the introduction had nothing to
do with Tenor. Furthermore, the credit facility which MGG ultimately provided had
nothing to do with an ESOP transaction which was the only basis that Tenor was

engaged to provide investment advice to Plaintiff in the first place. Finally, the Letter
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 6 of 53

Agreement expressly provides that if the enterprise valuation of GunBroker is less
than $165,000,000, Tenor is not entitled to any fee.
8.

Nevertheless, the Letter Agreement is void ab initio and Plaintiff has an
absolute right to rescind the Letter Agreement in its entirety. The United States
Supreme Court in TZransamerica Mortgage Advisors, Inc. (TAMA), et al. v. Lewis,
444 U.S. 11 (1979) confirmed that a contract made in violation of the requirements of
the Investment Advisors Act of 1940 (which would include the prerequisite of
registering as an investment advisor with the S.E.C.) is void ab initio and subject to
rescission. Alternatively, Tenor was required to register as a broker-dealer pursuant
to Section 15 of the Securities Exchange Act of 1934 and because Tenor failed to
register as a broker-dealer, Plaintiff is entitled to rescind the Letter Agreement. The
parallel provisions of the Georgia Securities Act likewise provide Plaintiff with the
absolute right to rescind the Letter Agreement.

THE PARTIES
a.

Plaintiff, GunBroker.com, LLC (hereinafter “GunBroker’ or “Plaintiff’), is

a Delaware limited liability company with its principal place of business located in

Cobb County, Georgia. Plaintiff is properly registered and licensed to do business

ai =
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 7 of 53

in this State, is subject to the jurisdiction of this Court, and otherwise has standing
to bring the attendant claims against the named Defendant.
10.

Defendant Tenor Capital Partners, LLC (hereinafter “Tenor”) is a Georgia
limited liability company with a principal office address of 1266 West Paces Ferry
Road, Suite 419, Atlanta, Georgia 30327-2306. Tenor may be served with a
second original of this Complaint and Summons through its registered agent, J.
Todd Butler, at its principal office address, or by any other means proper pursuant
to the Federal Rules of Civil Procedure.

JURISDICTION AND VENUE
11.

This Court has subject matter jurisdiction over this dispute pursuant to 28
U.S.C. §1331, because Plaintiff's claims are primarily premised upon violations of
two federal statutes: the Investment Advisors Act of 1940 and the Securities
Exchange Act of 1934. The Court has supplemental jurisdiction pursuant to 28
U.S.C. $1367 for the state law claims because the claims are so related to the

federal claims in the action that they form part of the same case or controversy.
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 8 of 53

12.

Venue is proper in proper in the Northern District of Georgia pursuant to 28
U.S.C. §1391, because the Defendant is a resident of the state of Georgia and has its
principal place of business in the state of Georgia and within the Northern District of
Georgia. Furthermore, venue is proper in the Northern District of Georgia because a
substantial part of the events or omissions giving rise to the claims occurred in the
Northern District of Georgia.

GENERAL ALLEGATIONS COMMON TO ALL CLAIMS
13,

Plaintiff incorporates by reference and re-alleges each allegation contained

in Paragraphs 1 through 12 above, as if contained herein.
14.

Steve Urvan, the Chief Executive Officer of Plaintiff, was introduced to
Tenor Capital Partners LLC (“Tenor”) and its principals, Todd Butler and Andre
Schnabl, in 2018. Tenor describes itself on its website as a “boutique investment
bank and financial advisor” and as “ESOP Leveraged Buyout Specialists.” Todd
Butler has a background as an ESOP lawyer and was a partner with at least two
national law firms, FisherBroyles LLP and Holland and Knight LLP. The other

principal of Tenor, Andre Schnabl is an accountant by trade and is the former

-8-
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 9 of 53

managing partner of the accounting firm Grant Thornton LLP. FisherBroyles LLP
had provided legal services to GunBroker, and Mr. Urvan was familiar with Mr.
Butler from his time as a member of that law firm.

15.

After discussing the potential benefits of an ESOP transaction and
persuading Mr. Urvan that pursuing such a transaction made business sense, Mr.
Butler prepared a letter dated October 16, 2018 (the “Letter Agreement’’) which
purported to outline the terms pursuant to which Tenor would provide “limited
financial advisory services” relating to the “potential installation of an employee
stock ownership plan and the financing thereof.” A copy of the October 16, 2018
Letter Agreement is attached hereto as Exhibit A. A key representation made by
Mr. Butler to induce Mr. Urvan to sign the Letter Agreement was the
representation that GunBroker’s enterprise valuation was in excess of
$165,000,000 and could be as high as $200,000,000. Although the first draft of
the Letter Agreement conveniently excluded any valuation benchmark, Mr. Urvan
insisted that the Letter Agreement expressly provide that Tenor is not entitled to

any fee if the enterprise valuation of GunBroker is less than $165,000,000.
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 10 of 53

16.

In connection with the execution of the Letter Agreement, Tenor did not
provide Plaintiff with a S.E.C. Form ADV Disclosure Statement before, after or in
connection with providing Plaintiff with the Letter Agreement. Indeed, Tenor has
never provided Plaintiff with a Form ADV, and, on information and belief, Tenor
has never created a Form ADV or provided this legally required disclosure
document to any of its clients.

17.

The Letter Agreement states, “The Company [Plaintiff] hereby engages
Tenor to provide the limited financial advisory services described below to the
Company and its shareholders in connection with the Company’s (or an affiliate or
subsidiary of the Company to be determined which if applicable shall also be
referred to herein as the “Company’’) potential installation of an employee stock
ownership plan and the financing thereof (the “Transaction”).”

18.

The Letter Agreement further provided that Tenor would provide investment

advisory services in three (3) stages: (1) Analysis and Structuring Stage; (2)

Financing Raise Stage; and (3) Closing Stage. The specific investment advisory

-10-
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 11 of 53

services that Tenor was promising to provide during stages | and 2 included, inter

alia, the following:

(a)
(b)
(c)
(d)
(c)

(f)

(g)

(h)

(i)

Assist the Company and Shareholders to identify strategic objectives;
Collect data, financial and otherwise from the Company;

Conduct a high-level assessment of the tax issues relevant to the
Transaction;

Perform a preliminary, oral valuation of the Company;

Design transaction alternatives to address strategic objectives;

Consider the financial and tax implications of alternative transaction
structures to the Company and the selling shareholders;

Develop an explanatory analysis of the Transaction which will include a
ten-year financial model providing the cash flows resulting from the
Transaction and comparison(s) of alternative transactions;

Review the Company’s financial statements in order to evaluate
financing options for the Transaction;

Prepare a descriptive financing memorandum, to be used in discussions
with lenders (including institutions with whom the Company currently

has relationships);

<iis
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 12 of 53

Qj) | Contact banks and financial institutions regarding financing the
transaction, arrange lender meetings, solicit proposals, assist in
negotiating the final terms of the lending agreements and Transaction,
and assist in closing the Transaction;

(k) | Provide other financial advisory services as needed and requested as
necessary to assist the Company in obtaining financing for the
Transaction.

19,

As compensation for providing services to Plaintiff, the Letter Agreement
provided for the payment of a $12,500.00 “Structuring Stage Fee” to compensate
Tenor for their preliminary analysis and work during stage 1. If the Company
decided to continue to stage 2 and 3, the Letter Agreement provided a formula
pursuant to which Tenor could earn a “TCP Success Fee” for the additional
investment advisory services that they provided in connection with the closing of
an ESOP transaction.

20.
Mr. Urvan executed the Letter Agreement in his capacity as the Chief

Executive Officer of Plaintiff and caused Plaintiff to pay to Tenor the $12,500.00

- 12 -
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 13 of 53

“Structuring Stage Fee.” Mr. Todd Butler executed the Letter Agreement in his
capacity as the Managing Partner of Tenor.
Zl,

The Investment Advisors Act of 1940 defines an “investment advisor” as,
“any person who, for compensation, engages in the business of advising others,
either directly or through publications or writings, as to the value of securities or as
to the advisability of investing in, purchasing, or selling securities, or who, for
compensation and as part of a regular business, issues or promulgates analyses or

39

reports concerning securities; ...”. The definition of an investment advisor
proceeds to outline eight (8) exclusions to the definition of an “investment
advisor,” none of which are pertinent here.
22

By its plain terms, Tenor was agreeing to act as an “investment advisor” to
Plaintiff for compensation. Tenor was advising Plaintiff regarding the fair
valuation of Plaintiff's stock and advising Plaintiff whether or not to sell its stock
to an employee stock ownership plan which Tenor promised to help create. Tenor
promised to help Plaintiff “identify strategic objectives,” assess tax issues and

provide an “oral valuation of the Company” which by definition is an oral report

and analysis of the value of the Company’s stock. Furthermore, in stage 2, Tenor

-13-
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 14 of 53

promised to create a “ten-year transaction financial model providing the cash flows
resulting from the Transaction and comparison(s) to alternative transactions.”
Moreover, Tenor promised to provide any “other financial advisory services as
needed.”

23.

After the Letter Agreement was executed and the Structuring Stage fee was
paid, Tenor began providing the services outlined in the Letter Agreement. In late
November 2018, Tenor presented GunBroker with a PowerPoint presentation dated
November 19, 2018 labeled “Confidential Protected by Attorney-client Privilege
ESOP and Alternative Transactions Analysis.” On page 10 of this presentation,
Tenor represented to GunBroker, “Preliminary valuation work indicates the
Company has a current enterprise value of at least $180 million.” In reasonable
reliance upon this representation and confirmation that the enterprise valuation of
the Company was in excess of the $165,000,000 benchmark, GunBroker
authorized Tenor to proceed to the next stage of the engagement.

24.
In February 2019, the process of establishing an ESOP was proceeding in
earnest and various additional professionals were being engaged to facilitate the

transaction. GunBroker would be responsible for paying the professional fees for

-14-
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 15 of 53

each of these professionals until the conclusion of the transaction. Tenor identified
a lawyer named Quentin Lynch at the firm Smith Lynch LLC to provide legal
services in connection with the transaction. Mr. Urvan questioned Mr. Lynch’s
involvement because Mr. Urvan reasonably expected that the legal services would
be provided by Tenor, through Mr. Butler, a practicing lawyer. In response, Mr.
Butler informed Mr. Urvan that he and Tenor were functioning as an “investment
banker,” not as a lawyer.

25.

Mr. Urvan subsequently asked Mr. Butler for confirmation that Tenor was in
full compliance with the federal and state securities laws either through proper
registration or an assurance that Tenor was operating under an appropriate S.E.C.
exemption to registration. Mr. Butler failed to provide a confirmation that Tenor
was in compliance with all applicable federal and state securities laws, and instead
Tenor stopped providing investment advice to Plaintiff and Tenor performed no
further work on behalf of Plaintiff. The Letter Agreement was effectively
terminated although neither party formally sent a termination letter.

26.
In March, April and May 2019, based upon its reasonable reliance on

Tenor’s prior work indicating an enterprise value of at least $180,000,000,

-15-
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 16 of 53

GunBroker continued to explore the possibility of an ESOP transaction without
any additional financial advice from Tenor. At the end of April 2019 and
continuing into May 2019, the ESOP trustee presented GunBroker with several
different non-binding term sheets. The first non-binding ESOP term sheet was
premised upon an enterprise value of GunBroker of $100,000,000 and the final
non-binding ESOP term sheet was premised upon an enterprise valuation of
$140,000,000. The ESOP Trustee had determined the enterprise value of
GunBroker to be more than 22% less (a $40,000,000 difference) than Tenor had
represented. Given the true valuation range, GunBroker had no choice but to
abandon the ESOP transaction, and GunBroker lost more than $775,000 in failed
transaction costs.

27.

GunBroker determined that an ESOP Transaction was not feasible and
stopped pursuing an ESOP Transaction. Instead, Plaintiff closed a $65,000,000.00
credit facility with MGG. The $65,000,000.00 credit facility had nothing to do
with an ESOP Transaction. Moreover, another investment banker introduced
MGG to Plaintiff; Tenor did not make the introduction. As part of the efforts
relating to a possible ESOP Transaction, Plaintiff provided the name of MGG to

Tenor so that MGG could be included as a potential financier for the contemplated,

-16-
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 17 of 53

but never consummated, ESOP Transaction. Thus, MGG had been included as a
possible participant in a proposed ESOP transaction and had communications with
Tenor, but Tenor did not introduce MGG to Plaintiff and cannot claim to be the
originating source of that relationship.

28.

On or about October 11, 2019, Tenor sent Plaintiff an invoice purporting to
demand a $1,050,000.00 fee owed pursuant to the terms of the Letter Agreement.
Plaintiff understands that Tenor contends that it is entitled to this fee pursuant to
the language in Paragraph 15 of the Letter Agreement.

29,

The pertinent language of Paragraph 15 of the Letter Agreement states as

follows:

To protect Tenor’s intellectual property and to provide adequate
consideration for the performance of its services hereunder, if the
Company, or any subsidiary of affiliate thereof, within twelve (12)
months of the termination of this engagement, closes any transaction
involving the sale of shares to an ESOP or a financing transaction
with any lender introduced to the Company or its shareholders, the
Company will be obligated to pay the TCP Success Fee calculated
under Section 3(b), or, if TCP [Tenor] is not required by the Company
to perform a financing raise, 3(c) of this Agreement. If for any reason
the enterprise valuation of the Company as determined by the ESOP
trustee is less than $165 million dollars and the Company determines
not to close an ESOP transaction at such lower valuation, TCP
[Tenor] shall have no right to payment under this paragraph.

-17-
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 18 of 53

30.
Tenor is not entitled to payment pursuant to Paragraph 15 of the Letter
Agreement because the facts will demonstrate that:
1) No ESOP Transaction was ever closed;
2) The enterprise valuation of Plaintiff was less than $165 million dollars;
and
3) Tenor did not introduce MGG to Plaintiff.
Pretermitting that the facts outlined above demonstrate that Tenor cannot
demonstrate the conditions precedent to be entitled to a “success fee” under the
terms of the Letter Agreement, Tenor has no legal rights pursuant to the Letter
Agreement at all because the Letter Agreement is void ab initio because Tenor
failed to comply with the requirements of the Investment Advisor Act of 1940
and/or the Securities Exchange Act of 1934. Thus, as a matter of law, no contract
ever existed between Plaintiff and Tenor.
31.
Plaintiff formally exercises its legal right to rescind the Letter Agreement
and demands that Tenor return to Plaintiff all compensation paid to Tenor under
the terms of the Letter Agreement, including but not limited to the $12,500.00

Structuring Stage Fee.

-18-
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 19 of 53

CAUSES OF ACTION

COUNT I: VIOLATION OF THE INVESTMENT ADVISOR ACT OF 1940

 

32.

Plaintiff incorporates by reference and re-alleges each allegation contained

in Paragraphs | through 31 above, as if contained herein.
33.

The Investment Advisers Act of 1940 defines an “investment adviser” as any
person who, for compensation, engages in the business of advising others, either
directly or through publications or writings, as to the value of securities or as to the
advisability of investing in, purchasing, or selling securities, or who for
compensation and as part of a regular business, issues or promulgates analysis or
reports concerning securities.

34.

Section 203 of the Investment Advisors Act provides that it shall be
unlawful for any investment advisor, unless registered under this section, to make
use of the mails or any means or instrumentality of interstate commerce in

connection with his or its business as an investment adviser.

-~19-
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 20 of 53

35.

The Defendants have repeatedly acted as an investment adviser as defined
by the Investment Advisers Act of 1940 in their business transactions with the
Plaintiff.

36.

Section 206 of the Investment Advisers Act of 1940 provides that it shall be
unlawful for any investment adviser, by use of the mails or any means or
instrumentalities of interstate commerce, directly or indirectly:

(1) to employ any device, scheme, or artifice to defraud any client or

prospective client;

(2) to engage in any transaction, practice, or course of business which

operates as a fraud or deceit upon any client or prospective client;

(3) acting as principal for his own account, knowingly to sell any security

to or purchase any security from a client, or acting as a broker for a
person other than such client, without disclosing to such client in
writing before the completion of such transaction the capacity in
which he is acting and obtaining the consent of the client to such
transaction. The prohibitions of this paragraph (3) shall not apply to

any transaction with a customer of a broker or dealer is such broker or

- 20 -
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 21 of 53

dealer is not acting as an investment adviser in relation to such
transaction; or

(4) to engage in any act, practice, or course of business which is

fraudulent, deceptive or manipulative. The Commission shall, for

purposes of this paragraph 4 by rules and regulations define, and

prescribe means reasonably designed to prevent, such acts, practices,

and courses of business as are fraudulent, deceptive or manipulative.
37.

Defendants have engaged in acts, practices and have conducted their
business in a manner that constitutes a course of business that operates or would
operate as a fraud or deceit upon another person in violation of Section 206(2) of
the Investment Advisers Act of 1940 as more fully described above in Paragraphs
1 through 8 and Paragraphs 13 through 31 above.

38.
Plaintiffs invoke their right to rescind the Letter Agreement based upon the

clear violations of the Investment Advisors Act of 1940.

-21-
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 22 of 53

39.

As a direct and proximate result of Defendant’s violations of the Investment
Advisers Act of 1940, Plaintiff has suffered damages in an amount to be proven at
trial.

COUNT II: VIOLATION OF SECTION 15 OF THE
SECURITIES EXCHANGE ACT OF 1934
AO.

Plaintiff incorporates by reference and re-alleges each allegation contained

in Paragraphs 1 through 39 above, as if contained herein.
Al.

The actions, activities and course of business of Defendants as more fully
described in Paragraphs 1 to 31 above, constitute the business activities of a
broker-dealer as defined by the Securities Exchange Act of 1934 and the Securities
and Exchange Commission.

42.

The Securities Exchange Act of 1934 defines a broker as “any person

engaged in effecting transactions in securities for the account of others, but does

not include a bank.” In proposing to facilitate an ESOP transaction whereby

-22-
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 23 of 53

Plaintiff would sell stock shares to an ESOP, Tenor was acting as a statutory
broker.
43.

As a statutory broker, Defendants are required to comply of the provisions of
Section 15 of the Securities Exchange Act of 1934 and obtain and maintain an
appropriate broker-dealer registration.

44.

Defendants have repeatedly and consistently violated the provisions of

Section 15 of the Securities Exchange Act of 1934.
45.

Based upon Defendant’s violations of Section 15 of Securities Exchange Act

of 1934, Plaintiff has a right to rescind the Letter Agreement.
46.

Plaintiffs invoke their right to rescind the Letter Agreement based upon the

clear violations of the Securities Exchange Act of 1934.
47.

As a direct and proximate result of Defendant’s violations of the Securities

Exchange Act of 1934, Plaintiff has suffered damages in an amount to be proven at

trial.

~ 3 -
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 24 of 53

COUNT III: VIOLATION OF THE GEORGIA SECURITIES ACT: FAILURE TO
REGISTER AS AN INVESTMENT ADVISOR

48.

Plaintiff incorporate by reference and re-allege each allegation contained in

Paragraphs 1 through 47 above, as if contained herein.
49.

O.C.G.A. § 10-5-2 defines as “investment advisor” substantially the same
way that an investment advisor is defined by the federal Investment Advisor Act of
1940.

50.

An entity, like Defendant here, that satisfies the definition of an investment
advisor pursuant the Georgia Securities Act must comply with either O.C.G.A.
§10-5-32 or O.C.G.A. §10-5-34, respectively. Tenor meets the statutory definition
and is an “investment advisor,” but Tenor has complied with neither O.C.G.A.
§10-5-32 nor O.C.G.A. §10-5-34.

51.
None of the exemptions contained in O.C.G.A. §§10-5-32(b) or 10-5-34(b)

are applicable to Tenor.

- 24 -
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 25 of 53

52.

O.C.G.A. §10-5-58(k) states, “A person that has made or has engaged in the
performance of a contract in violation of this chapter or a rule adopted or order
issued under this chapter or that has acquired a purported right under the contract
with knowledge of conduct by reason of which its making or performance was in
violation of this chapter may not base an action on the contract.” Based upon this
provision, Plaintiff has a right to rescind the Letter Agreement for Tenor’s
violation of the Georgia Securities Act.

53.

Defendant’s failure to register as an investment advisor either as required by
the Investment Advisor Act of 1940 or pursuant to O.C.G.A. §10-5-32 constitutes
a device, scheme or artifice to defraud and/or constitutes an act, practice or course
of business that operated as a fraud on Plaintiff. Thus, Defendant’s conduct also
violates O.C.G.A. §10-5-51.

54.

As a direct and proximate result of Defendant’s violations of the Georgia
Uniform Securities Act and pursuant to O.C.G.A. §10-5-58(e)&(f), Plaintiff also
has right to recover the consideration paid for the advice, interest from the date of

payment, costs and reasonable attorney fees determined by the Court.

« 3S 2
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 26 of 53

COUNT IV: VIOLATION OF THE GEORGIA SECURITIES ACT: FAILURE TO
REGISTER AS A BROKER-DEALER

33.

Plaintiff incorporates by reference and re-alleges each allegation contained

in Paragraphs 1 through 54 above, as if contained herein.
56.

O.C.G.A. § 10-5-2 defines as “Broker-dealer” as a person engaged in the
business of effecting transactions in securities for the account of others or for the
person’s own account.” The definition has certain exceptions not pertinent here.

a7.

An entity, like Defendant here, that satisfies the definition of an Broker-
dealer pursuant the Georgia Securities Act must comply with O.C.G.A. §10-5-30
unless one of the exceptions outlined in O.C.G.A. §10-5-30(b) applies. Tenor
meets the statutory definition as a “Broker-dealer,” and none of the exceptions of
O.C.G.A. §10-5-30(b) apply.

58.

O.C.G.A. §10-5-58(k) states, “A person that has made or has engaged in the

performance of a contract in violation of this chapter or a rule adopted or order

issued under this chapter or that has acquired a purported right under the contract
96 -
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 27 of 53

with knowledge of conduct by reason of which its making or performance was in
violation of this chapter may not base an action on the contract.” Based upon this
provision, Plaintiff has a right to rescind the Letter Agreement for Tenor’s
violation of the Georgia Securities Act.

59.

Defendant’s failure to register as a “Broker-dealer” pursuant to O.C.G.A.
§10-5-30 constitutes a device, scheme or artifice to defraud and/or constitutes an
act, practice or course of business that operated as a fraud on Plaintiff. Thus,
Defendant’s conduct also violates O.C.G.A. §10-5-50.

60.

As a direct and proximate result of Defendant’s violations of the Georgia
Uniform Securities Act and pursuant to O.C.G.A. §§10-5-58(d)&(f), Plaintiff also
has right to recover the consideration paid for the advice, interest from the date of
payment, costs and reasonable attorney fees determined by the Court.

COUNT V: BREACH OF CONTRACT
61.
Plaintiff incorporates by reference and re-alleges each allegation contained

in Paragraphs 1 through 60 above, as if contained herein.

= 97 »
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 28 of 53

62.

Although GunBroker contends that the October 16, 2018 Letter Agreement
is void ab initio, GunBroker hereby pleads in the alternative that to the extent the
October 16, 2018 Letter Agreement is determined to be a valid and enforceable
contract, Tenor breached that contract by abandoning the engagement at the end of
February 2019.

63.

On or about February 26, 2019, GunBroker through its Chief Executive
Officer Steve Urvan asked a valid, legitimate and reasonable question which was
phrased as follows:

My attorneys asked me to ask you about your broker dealer license, or

more specifically apparent lack thereof. They have been unable to

verify that Tenor Capital Partners LLC or its principals has the proper

licenses. They asked me to ask you if Tenor is licenses, or if there is

an exception from registration applicable to your business. If

operating on an exception, they will need info to verify the validity of

the exception.

Rather than respond to this question or engage in a dialogue with their client,
Tenor proceeded to abandon the project. Andre Schnabl called the Director of
GunBroker’s parent corporation begging to be released from further obligations

pursuant to the October 16, 2018 Letter Agreement. Todd Butler left a voice

message and sent a follow up email communication falsely asserting that

- 28 -
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 29 of 53

GunBroker had terminated the relationship. In fact, neither party sent a formal
termination letter. Tenor, however, stopped providing any services to GunBroker.
64.

Nevertheless, GunBroker continued to explore a potential ESOP
transaction based upon Tenor’s November 2018 representation that the
enterprise valuation of GunBroker was at least $180,000,000. To continue
exploring an ESOP transaction, GunBroker had to continue to pay the
professional fees for the ESOP trustee, a valuation firm to assist the ESOP
trustee and various lawyers to provide legal advice relating to the creation of
an ESOP. Tenor was aware that exploring a potential ESOP transaction
would require incurring these costs.

65.

Beginning at the end of April 2019 and continuing into May 2019, the
ESOP trustee presented GunBroker with several non-binding term sheets for
an ESOP transaction. The initial non-binding ESOP term sheet was
premised upon an enterprise value of GunBroker of $100,000,000. The final
non-binding ESOP term sheet was premised upon an enterprise valuation of
$140,000,000. The ESOP Trustee had determined the enterprise value of

GunBroker to be more than 22% less (a $40,000,000 difference) than Tenor

29 -
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 30 of 53

had represented. Given the drastically lower valuation range, GunBroker
had no choice but to abandon the ESOP transaction.
66.

Tenor’s providing of an inaccurate and grossly overstated enterprise
valuation of $180,000,000 for GunBroker in November 2018 constituted a
breach of the October 16, 2018 Letter Agreement.

67.

Tenor’s abandonment of the engagement at the end of February 2019
constituted a second, separate and distinct breach of the October 16, 2018
Letter Agreement.

68.

GunBroker is entitled to recover the professional fees paid to the

ESOP trustee, the valuation firm and the other professionals engaged to

pursue the failed ESOP transaction.

COUNT VI: FRAUD IN THE INDUCEMENT

69.
Plaintiff incorporates by reference and re-alleges each allegation contained

in Paragraphs | through 68 above, as if contained herein.

-30-
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 31 of 53

70.

Tenor induced GunBroker to enter into the October 16, 2018 Letter
Agreement with false representations that the enterprise valuation of GunBroker
could be as high as $200,000,000. After the engagement began, Tenor further
induced GunBroker to continue past the initial Analysis and Structuring Stage with
another false representation in November 2018 that Tenor’s preliminary analysis
showed that the enterprise valuation for GunBroker was at least $180,000,000.

71.

GunBroker reasonably relied upon these representations made by Tenor to
initially sign the October 16, 2018 Letter Agreement and to subsequently authorize
Tenor to proceed past the Analysis and Structuring Stage of the engagement.

72.

GunBroker in further reasonable reliance on Tenor’s representations
regarding the enterprise value of GunBroker agreed to incur the financial
responsibility for the professional fees of the ESOP trustee, the valuation firm for
the ESOP trustee and a number of additional professionals as part of the process of

attempting to establish an ESOP.

31 -
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 32 of 53

1s

Tenor intentionally misrepresented the enterprise value of GunBroker to
induce Gunbroker to execute the October 16, 2018 Letter Agreement and
intentionally misrepresented tenor’s qualifications and capabilities to make any
determinations regarding GunBroker’s enterprise valuation.

74.

Ultimately, because the true enterprise valuation of GunBroker was
dramatically less than the valuation that Tenor represented to Gunbroker,
GunBroker determined not to proceed with any ESOP transaction.

75.

As a direct and proximate cause of Tenor’s fraudulent misrepresentations
regarding the enterprise valuation of GunBroker, GunBroker has been damaged in
an amount to be determined at trial, but in no event less than the amount of
professional fees that GunBroker incurred in pursuing the failed ESOP transaction.

76.
In addition, Tenor’s actions were willful, deceitful and demonstrates a

callous indifference to the interests of GunBroker.

« 99 .
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 33 of 53

77.
Tenor acted with specific intent and knowledge that its actions and conduct
would have a substantial likelihood of causing financial harm to GunBroker.
78.
Pursuant to O.C.G.A. §51-12-5.1, GunBroker is entitled to punitive damages
which are warranted to deter Tenor from repeating the same wrongful conduct in

the future.

COUNT VII: BREACH OF FIDUCIARY DUTY
aa,

Plaintiff incorporates by reference and re-alleges each allegation contained
in Paragraphs | through 78 above, as if contained herein.

80.

Tenor describes itself as a “boutique investment bank and financial advisor”
and as “ESOP Leveraged Buyout Specialists.” Tenor’s principals market and
attempt to sell their supposed expertise regarding ESOP transactions in order get
business.

81.
In addition, Todd Butler was personally known to GunBroker’s CEO Steve

Urvan as a lawyer from his time as a member of the FisherBroyles LLP law firm.
- 33 -
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 34 of 53

Mr. Butler played in this prior relationship and even presented Tenor’s work
product to Mr. Urvan under the cloak of the attorney client privilege.
82.

Given the totality of the circumstances, GunBroker was justified in reposing
the utmost confidence in Tenor. The facts and circumstances created a fiduciary
relationship between Tenor and GunBroker.

83.

Tenor breached this fiduciary relationship because Tenor sought to advance
its business interests before the business interests of its GunBroker. Tenor
specifically breached its fiduciary obligations in the following non-exclusive ways:

(1) Failing to provide an honest assessment of the enterprise value of
GunBroker in order to induce GunBroker to proceed past the Analysis and
Structuring Stage of the engagement in order to create a situation where
Tenor could demand a fee;

(2) Engaging in undisclosed side deal relationships with third parties,
including by not necessarily limited to, Quentin Lynch of the law firm of
Smith Lynch LLP and, apparently entering into a relationship with a third
party to gain access to MGG with whom Tenor had no direct relationship;

and

- 34 -
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 35 of 53

(3) Failing to disclose to GunBroker that Tenor had made a business decision
to operate under the assumption that Tenor had no obligation to register
with the federal Securities and Exchange Commission and/or with the
Georgia Department of Securities and failing to disclose the potential risks
that GunBroker would be assuming by doing business with Tenor under
this tenuous assumption,

84.

When GunBroker asked a question regarding Tenor’s compliance with
applicable federal and state securities laws, Tenor rather than disclosing the basis
for Tenor’s business decision to proceed under the dubious assumption that it did
not have to register as an investment advisor or a broker-dealer, Tenor simply
chose to abandon the project and deprive GunBroker of whatever expertise Tenor
may possess regarding the proposed ESOP transaction.

Bo.

As a direct and proximate cause of Tenor’s breach of fiduciary regarding the
enterprise valuation of GunBroker, GunBroker has been damaged in an amount to
be determined at trial, but in no event less than the amount of professional fees that

GunBroker incurred in pursuing the failed ESOP transaction.

- 35 -
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 36 of 53

COUNT VOI: NEGLIGENT MISREPRESENTATION
86.

Plaintiff incorporates by reference and re-alleges each allegation contained

in Paragraphs 1 through 85 above, as if contained herein.
Bis

Tenor describes itself as a “boutique investment bank and financial advisor”
and as “ESOP Leveraged Buyout Specialists.” Tenor’s principals market and
attempt to sell their supposed expertise regarding ESOP transactions in order get
business. Tenor further represented to GunBroker that Tenor had the requisite
skills and expertise to determine the enterprise valuation of GunBroker.

88.

In November 2018, Tenor represented to GunBroker that the enterprise

value for GunBroker was in excess of $180 million.
89,

In reasonable reliance on Tenor’s $180 million enterprise valuation
representation, GunBroker proceed with the next steps in pursuing an ESOP
transactions including retaining an ESOP trustee, a valuation firm to advise the
ESOP trustee and other professionals to provide required services to establish an

ESOP.
- 36 -
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 37 of 53

90.

The ESOP trustee and its valuation firm determined that the enterprise
valuation for GunBroker was no more than $140 million. This was more than $40
million less than the $180 million enterprise valuation that Tenor had provided to
GunBroker in November 2018. Because of this 22% discrepancy in the enterprise
valuation of GunBroker, it had to abandon the ESOP transaction.

91.

Tenor has negligent in representing to GunBroker that the enterprise

valuation for GunBroker was $180 million.
O2,

As a direct and proximate cause of Tenor’s breach of fiduciary regarding the
enterprise valuation of GunBroker, GunBroker has been damaged in an amount to
be determined at trial, but in no event less than the amount of professional fees that

GunBroker incurred in pursuing the failed ESOP transaction.

COUNT IX: RECOUPMENT
93,
Plaintiff incorporates by reference and re-alleges each allegation contained

in Paragraphs | through 92 above, as if contained herein.

.37-
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 38 of 53

94.

Although GunBroker contends that the October 16, 2018 Letter Agreement
is void ab initio, GunBroker hereby pleads in the alternative that to the extent the
October 16, 2018 Letter Agreement is determined to be a valid and enforceable
contract, GunBroker is entitled to recoupment pursuant to O.C.G.A. §§13-7-2, 13-
7-12 and 13-7-13.

95.

Pursuant to the October 16, 2018 Letter Agreement, Tenor obligated itself to
provide financial advisory services in GunBroker in connect with a proposed
ESOP transaction.

96.

In connection with providing financial advisory services to GunBroker,
Tenor purportedly determined that the enterprise valuation for GunBroker was
$180 million. Based upon Tenor’s valuation, GunBroker determined to proceed
with the engagement beyond the Structuring and Analysis Stage of the
engagement.

OF
On or about February 26, 2019, Tenor abandoned the engagement and

refused to provide any further financial advisory services to GunBroker.

os HS
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 39 of 53

98.

Prior to Tenor’s abandonment of the engagement and in reliance upon
Tenor’s $180 million enterprise valuation, GunBroker had engaged an ESOP
trustee, a valuation firm to advise the ESOP trustee and other professionals to
assist GunBroker with establishing an ESOP.

99,

Ultimately, the ESOP trustee determined that the enterprise valuation for

GunBroker was no more than $140 million.
100.

Based upon the drastically lower enterprise valuation determined by the
ESOP trustee and its valuation firm, GunBroker had to abandon the ESOP
transaction, after incurring more than $775,000 in ESOP-related transaction costs.

101.

Tenor’s representation that the enterprise valuation for GunBroker was at

least $180,000,000 was determined either fraudulently or mistakenly.
102.
Regardless of whether Tenor’s $180,000,000 enterprise valuation for

GunBroker was the product of fraud or mistake, GunBroker incurred the ESOP-

- 39-
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 40 of 53

related transaction costs as a direct and proximate cause of Tenor’s inaccurate and

false enterprise valuation.

103.

Pursuant to O.C.G.A. §§13-7-12 and 13-7-13, GunBroker is entitled to
deduct the failed ESOP-related transaction costs in an amount not less than
$775,000 from any fee to which Tenor is otherwise entitled (GunBroker denies that
Tenor is entitled to any fee) and to the extent that the failed ESOP-related fees
incurred by GunBroker are greater than any fee owed to Tenor, GunBroker is
entitled to an award of damages in the amount of the excess fees.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully request that judgment be entered as
follows:

(1)  Rescission of the Letter Agreement and business relationship between
Plaintiff and Defendant and a return of Plaintiff to the pre-relationship status
quo;

(2) All other monetary damages including the return of the $12,500.00 payment
as permitted by applicable law;

(3) Damages pursuant to the provisions of O.C.G.A. §10-5-58;

(4) Damages for Tenor’s breach of contract in an amount to be proven at trial;

_ AQ -
(5)

(8)

(9)

(11)

(12)

(13)

Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 41 of 53

Damages for Tenor’s fraudulently inducing GunBroker to execute the
October 16, 2018 Letter Agreement and to continue beyond the Analysis and
Structuring Stage;

Punitive Damages pursuant to O.C.G.A. §51-12-5. Case No.  1:20-cv-
00613-TWT1;

Damages for Tenor’s breach of fiduciary duty in an amount to be proven at
trial;

Damages for Tenor’s negligent misrepresentation in an amount to be proven
at trial;

Recoupment pursuant to O.C.G.A. §§13-7-12 and 13-7-13;

Pre-judgment and post-judgment interest;

That Plaintiffs recover its reasonable costs and expenses of litigation,
including reasonable attorneys’ fees; and

That the Court provide Plaintiffs any and all further relief which it deems
just and proper.

Respectfully submitted this 16th day of March, 2020.

Respectfully submitted,

/s/ John H. Goselin IT
JOHN H. GOSELIN II
Georgia Bar No. 302917

_4] -
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 42 of 53

42 -

LITCHFIELD CAVO LLP

1300 Parkwood Circle SE, Suite 170
Atlanta, GA 30339-2143

Phone: (770) 628-7111
goselin@litchfieldcavo.com

 

CULHANE MEADOWS, PLLC

ASHLEY FILLINGIM
Georgia Bar No. 186005

3330 Cumberland Boulevard
100 City View Suite 500
Atlanta, Georgia 30338
Phone: (404) 606-1650

afillingim@cm.law

Counsel for GunBroker.com LLC
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 43 of 53

EXHIBIT A
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 44 of 53

TOP Nor caPiTaL PaRTHER

October 16, 2018

VIA E-MAIL — steve.urvan@geminisouthern.com

Mr. Steve Urvan
GunBroker.com, LLC
P.O. Box 2511
Kennesaw, GA 30156

Dear Mr. Urvan:

This will confirm the understanding and agreement between Tenor Capital Partners LLC, a
Georgia limited liability company (“Tenor”), and GunBroker.com, LLC (the “Company”)
as follows:

1. The Company hereby engages Tenor to provide the limited financial advisory services
described below to the Company and its shareholders in connection with the Company’s (or
an affiliate or subsidiary of the Company to be determined which if applicable shall also be
referred to herein as the “Company’’) potential installation of an employee stock ownership
plan and the financing thereof (the “Transaction”). This engagement agreement is referred
to herein as the “Agreement”.

In connection with this engagement and the Transaction, Tenor agrees to provide the
financial advisory services indicated below in stages solely as authorized and instructed by

t
the Company (1.e., no fees for subsequent stages will be payable unless the Company
instructs and authorizes Tenor to proceed with the subsequent stage).

(1) Analysis and Structuring Stage:

(a) assist the Company and shareholders to identify strategic objectives;

(b) collect data, financial and otherwise from the Company;

(c) conduct a high-level assessment of tax issues relevant to the Transaction;
(d) perform a preliminary, oral valuation of the Company;

(e) design transaction alternatives to address strategic objectives;
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 45 of 53

(f) consider the financial and tax implications of alternative transaction structures to the
Company and the selling shareholders; and

(g) develop an explanatory analysis of the Transaction which will include a ten-year
transaction financial model providing the cash flows resulting from the Transaction and
comparison(s) of alternative transactions.

(II) Financing Raise Stage:

(a) review the Company’s financial statements in order to evaluate financing options for the
Transaction;

(b) prepare a descriptive financing memorandum, to be used in discussions with lenders
(including institutions with whom the Company currently has relationships):

(c) contact banks and financial institutions regarding financing the transaction, arrange
lender meetings, solicit proposals, assist in negotiating the final terms of the lending
agreements and Transaction, and assist in closing the Transaction; and

(d) provide other financial advisory services as needed and requested as necessary to assist
the Company in obtaining financing for the Transaction.

(1) Closing Stage:

(a) assemble the team responsible to execute the Transaction and administer the ESOP after
closing, including, ESOT (employee stock ownership trust) trustee, plan administrator,
valuation firm and other professionals critical to a successful conclusion to the transaction
and ongoing compliance;

(b) populate a data room, as requested, with necessary documents for pre-closing due
diligence;

(c) coordinate with the valuation firm to establish all financial terms of the transaction,
including without limitation, the purchase price for the shares to be sold to the ESOT; and

(d) assist the Company, its legal professionals and other business professionals to bring the
Transaction to a successful conclusion.

2. The Company shall:

(a) make available to Tenor all information conceming the business, assets, operations,
financial condition and prospects of the Company that Tenor reasonably requests in
connection with the performance of its obligations hereunder. The Company shall continue
to advise Tenor regarding any material developments or matters relating to the Company
that occur during the term of Tenor's engagement hereunder; and

(b) furnish to Tenor the names of all financing sources and/or potential lenders with which
the Company has been doing business or has had discussions regarding financing the
currently contemplated transaction prior to or during the term of Tenor's engagement
hereunder,
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 46 of 53

3. The Company will compensate Tenor for its services to be provided hereunder as
follows:

(a) Analysis and Structuring Stage. For the period from the date of this letter until all of the
Analysis and Structuring Stage services as described above in Section I(!) have been
completed and you instruct Tenor to proceed with a subsequent stage hereunder, the fee for
Tenor’s services hereunder will be paid from the retainer required in Section 16 below (the
“Structuring Stage Fee’’), Subject to section 15 of this Agreement, if the Company does not
instruct Tenor to proceed beyond the Structuring Stage, the maximum fee due to Tenor under
this engagement will not exceed the Structuring Stage Fee.

(b) Financing Raise and Closing Stage. \f after the conclusion of the Analysis and
Structuring Stage the Company wishes to proceed with the process, Tenor will conduct a
financing raise. Upon the closing of an ESOP transaction, the Company shall pay to Tenor a
fee (herein referred to as the “TCP Success Fee”) which shall be equal to the greater of (i)
1.50% of the total of third party lender debt and/or equity financing funded (collectively, the
“Total Facility”), (ii) 75 basis points (.75%) of the enterprise value of the Company as
determined by the ESOT, or (ii1) a minimum fee of $250,000; provided, however that (1) if
the lender providing the financing for the transaction is a prior relationship of the Company
and not introduced by Tenor then the percentage contained in subsection (i) of this
paragraph shall be reduced from 1.5% to 1%; and (2) the fee payable under this Section 3(b)
shall not exceed $1 million if the Total Facility is under $70,000,000 or $1,100,000 if the
Total Facility exceeds $70 million and enterprise value of the Company as determined by
the ESOT exceeds $180 million. For the avoidance of doubt, if any Transaction occurs in
stages the maximum fee provided in this Section 3(b) shall apply to all stages and no
duplication of fees shall occur hereunder. For example, if Tenor receives a fee for a closed
Transaction involving the Company’s incumbent lender and subsequently the incumbent
lender’s financing is replaced with financing obtained from a new lender, the fee previously
paid to Tenor shall be credited against and shall reduce any subsequent fee payable to Tenor
and all fees payable shall not exceed the applicable maximum fee provided in this Section

3(b).

{c) Closing Stage, No Financing Raise. If after the conclusion of the Analysis and
Structuring Stage, the selling shareholders and Company indicate to Tenor that they wish to
proceed with closing an ESOP transaction but they do not require Tenor to conduct a
financing raise (e.g., selling shareholders will finance the entire transaction themselves or
the Company will conduct the financing raise itself thru its own financing sources), the TCP
Success Fee shall be reduced to the greater of (i) 50 basis points (.50%) of the enterprise
value of the Company as determined by the ESOT, or (ii) a minimum fee of $150,000.
Notwithstanding anything in this Agreement, the TCP Success Fee will be capped at a
maximum of six hundred fifty thousand dollars ($650,000) if Company does not engage
Tenor to conduct a financing raise. For clarity, the TCP Success Fee will only be earned
under this paragraph if the ESOP transaction closes.

4. Ifthe Company proceeds beyond the initial stage described in Section 3(a) above, the
Company shall reimburse Tenor, upon request, for any reasonable out-of-pocket expenses
Tenor incurs during the period of its engagement for such subsequent stages with respect to
the services to be rendered by it. The Company will reimburse Tenor for these expenses
within two weeks of submission. Total Tenor expenses are estimated to be less than $2,500,
and Tenor will not exceed that amount without prior written consent of the Company.
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 47 of 53

2. After closing of the Transaction, if the Company requires Tenor to perform any
additional financial advisory related services and Tenor agrees to perform such services,
such services will be performed by Tenor at an hourly rate of $400.00 or on such other
terms agreed to in writing at such time by the Company and Tenor. Tenor may also require
a retainer for any such additional services which amount shall be mutually agreed upon at
such time by Tenor and the Company.

6. Except as required by applicable law, any advice to be provided by Tenor under this
Agreement shall not be disclosed publicly or made available to third parties, other than
Company's advisors for this transaction, without the prior written approval of Tenor, and
accordingly such advice shall not be relied upon by any person or entity other than the
Company. All financial models produced by Tenor and the strategies devised therein and
all works derivative thereof, shall remain the sole and exclusive property of Tenor.

7. The invalidity or enforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

8. The Company shall make available to Tenor all information concerning its business,
assets, operations, financial condition and prospects which Tenor reasonably requests in
connection with the performance of its obligations hereunder. By providing such
information to Tenor the Company represents to Tenor that all such information is accurate
in all material respects, reasonable and was prepared in good faith. Tenor will hold such
information in the strictest confidence and will not provide any of such information to any
party without the prior consent of the Company. This information shall only be used by
Tenor for the provision of its services hereunder and shall not be used for any other purpose
or in any way adverse to the Company. Company shall be entitled to obtain any and all
injunctive relief for any breach or threatened breach of this Agreement by Tenor provided
under applicable law without posting a bond as a condition of such relief Nothing
contained herein shall be construed as limiting Company's right to any other remedies at
law, including the recovery of damages for breach of this Agreement. If any Company
information is required to be disclosed by Tenor pursuant to a requirement of a
governmental agency, subpoena or other mandatory process, Tenor shall first notify
Company prior to disclosure in order to give Company a reasonable opportunity to seek an
appropriate protective order and/or waive compliance with the terms of this Agreement and
shall disclose only that part of the information which Tenor is required to disclose. This
paragraph shall survive the termination or expiration of this Agreement.

9. Tt is understood and agreed that Tenor will act under this Agreement as an independent
contractor with duties solely to the Company. Nothing in this Agreement, express or
implied, shall be deemed to create a fiduciary or agency relationship between Tenor and the
Company or its stockholders or is intended to confer any relationship between any person or
entity other than the parties hereto or their respective successors and assigns.

LO.

10.1 Subject to and as limited by paragraph 10.2, Tenor and Company (each an
“Indemnifying Party” and collectively the “Indemnifying Parties”) shall indemnify the other
and its applicable affiliated companies, officers, directors, agents and employees (each an
“Indemnified Party” and collectively the “Indemnified Parties”) in respect of any claim,
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 48 of 53

demand, or cause of action brought by a third party (each, a “Third Party Claim”) against an
Indemnified Party that results in a final, non-appealable judgment requiring the payment by
an Indemnified Party, in respect of such Third Party Claim, of damages, settlements,
awards, penalties, fines, costs, or expenses actually incurred (collectively, “Losses”), which
Losses are incurred by reason of, or to the extent in connection with: (a) a breach of this
Agreement by the Indemnifying Party; (b) a breach by the Indemnifying Party of applicable
law; and/or (c) any unlawful or negligent or more culpable act or omission of the
Indemnifying Party giving rise to the Third Party Claim. In any such claim for
indemnification under this paragraph 10 where the acts or omissions of both parties have
contributed to the Losses, liability will be apportioned in accordance with the relative fault
of the parties.

10.2. The Indemnifying Parties shall not be obligated to pay for any Losses under
clause 10.1 until the amount in relation to one claim does not exceed $5,000 per claim and
of all such Losses exceeds, in the aggregate. $50,000 USD, in which event the Indemnifying
Parties shall pay or be liable for all such Losses from the first dollar. Notwithstanding
anything else in this Agreement, neither party shall be liable for any Losses that exceed
$1,000,000 per claim. REMEDIES EXCLUSIVE. THIS PARAGRAPH 10 SETS FORTH
THE ENTIRE LIABILITY AND OBLIGATION OF THE INDEMNIFYING PARTIES
AND THE SOLE AND EXCLUSIVE REMEDY FOR THE INDEMNIFIED PARTIES
FOR ANY DAMAGES COVERED UNDER THIS PARAGRAPH 10.

11. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY (INCLUDING
UNDER PARAGRAPH 10) FOR ANY PUNITIVE, EXEMPLARY, INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR PENALTIES
(INCLUDING LOST PROFITS, LOST SAVINGS AND THE INABILITY TO USE THE
LICENSED PRODUCT(S)) ARISING OUT OF THIS AGREEMENT, DUE TO BREACH
OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, EVEN IF
THE FIRST PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES OR PENALTIES, THIS LIMITATION OF LIABILITY SHALL BE
APPLICABLE ONLY TO THE EXTENT PERMITTED BY LAW IN THE EVENT OF
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR IN THE EVENT OF
PERSONAL INJURY OR DEATH. OTHER THAN CLAIMS UNDER PARAGRAPH 10
ABOVE, IN NO EVENT SHALL EITHER PARTY’S LIABILITY FOR ANY DAMAGES
(DIRECT OR OTHERWISE) OR PENALTIES OR LOSS, REGARDLESS OF THE
FORM OF ACTION OR CLAIM, EXCEED THE TOTAL AMOUNT OF ALL FEES
ACTUALLY PAID BY COMPANY TO TENOR DURING THE TWELVE-MONTH
PERIOD IMMEDIATELY PRECEDING THE EVENTS GIVING RISE TO THE CLAIM.
CLAIMS NOT MADE WITHIN SIX (6) MONTHS AFTER THE FIRST EVENT GIVING
RISE TO A CLAIM SHALL BE DEEMED WAIVED.

12, This Agreement shall be governed by and construed in accordance with the laws of the
State of Georgia, without regard to conflicts of law principles thereof. This Agreement
constitutes the entire agreement between the parties, and supersede all prior agreements and
understandings, whether oral or written, relating to the subject matter hereof. No other
agreements shall be effective to change, modify, or terminate this Agreement in whole or in
part unless in writing specifically referencing this Agreement and duly signed by authorized
representatives of both parties. Only a written agreement signed by the parties by hand in
ink on paper can modify this Agreement. Failure to enforce any provision of this Agreement
shall not constitute a waiver of any term hereof. This Agreement may be executed in
counterparts, each of which shall be deemed an original and each of which together shall
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 49 of 53

constitute one and the same instrument. Signatures transmitted by facsimile, pdf or other
electronic means shall have the same effect as an original signature.

13. The benefits of and liabilities and obligations under this Agreement shall inure to and
be binding upon the respective successors and assigns (whether by merger or otherwise) of
the parties hereto and of the Indemnified Persons hereunder and their successors, assigns
and representatives.

14. The Company hereby authorizes Tenor to discuss the Transaction and Company in
standard investment banking marketing materials after the Transaction closes, but Tenor
will not disclose any specific financial details of the Transaction.

15, The term of this engagement shall extend from the date hereof through the earlier of (i)
twelve months from the date hereof or (ii) as such time either party terminates this
Agreement by giving the other party at least 10 business days’ prior written notice. To
protect Tenor’s intellectual property and to provide adequate consideration for the
performance of its services hereunder, if the Company, or any subsidiary or affiliate thereof,
within twelve (12) months of the termination of this engagement, closes any transaction
involving the sale of shares to an ESOP or a financing transaction with any lender
introduced to the Company or its shareholders by Tenor, the Company will be obligated to
pay the TCP Success Fee calculated under Section 3(b) or, if TCP is not required by the
Company to perform a financing raise, 3(c) of this Agreement. If for any reason the
enterprise valuation of the Company as determined by the ESOP trustee is less than $165
million dollars and the Company determines not to close an ESOP transaction at such lower
valuation, TCP shall have no right to payment under this paragraph. If TCP is required by
the Company to perform a financing raise and the most favorable terms obtained provide
maximum available financing of less than $70 million dollars or if the annual interest
expense exceeds 9.03% (i.e., current |-year LIBOR plus 600 basis points), and the
Company determines not to proceed with a closing of such financing, Tenor’s maximum fee
payable under this paragraph shall be $650,000 (i.e., the maximum payment payable to
Tenor as if it did not conduct a debt raise).

16. To initiate the engagement described in this letter, we require payment in advance of
the Structuring Stage Fee which shall be $12,500. As previously discussed, the Structuring
Stage Fee is the entire fee for the Structuring Stage and no other fee shall be due under this
Letter unless the company closes a transaction as described in Section 14 hereinabove.
Upon your execution of this agreement please remit the Structuring State Fee to the
following address:

Tenor Capital Partners, LLC
1266 W Paces Ferry Rd, Ste 419
Atlanta, GA 30327-2306

Please ensure that you use the complete ZIP+4 code on your envelope to ensure prompt and
accurate receipt and application of your funds. [t is also important to include only your
check in any mailing to the above address, as it is set up for receipt-of-funds only and any
other items will not be reviewed.
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 50 of 53

We look forward to being of service to you and are confident you will find the results compelling.

TENOR CAPITAL PARTNERS LLC

Todd Butler, Managing Partner

Acknowledged and agreed:

A
GunBrokeegbaufne FP
é Ver

AL 4 Fe a
; tye Urvan, Chief Executive Officer

¥

f

   
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 51 of 53

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

 

ATLANTA DIVISION
)
GunBroker.com, LLC )
)
Plaintiff, )
)
V. ) Case No. 1:20-cv-00613-TWT
)
Tenor Capital Partners, LLC, )
)
Defendant )
)
)

 

LR 7.1(D) CERTIFICATE OF FONT COMPLIANCE
I hereby certify that the foregoing has been prepared with one of the font and
point selections approved by the Court in Local Rule 5.1(C), Northern District of
Georgia, specifically Times New Roman 14 point.
/s/ John H. Goselin II

JOHN H. GOSELIN II
Georgia Bar No. 302917

 

LITCHFIELD CAVO LLP

1300 Parkwood Circle SE, Suite 170
Atlanta, GA 30339-2143

Phone: (770) 628-7111
goselin@litchfieldcavo.com

 

- 43 -
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 52 of 53

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

 

GunBroker.com, LLC
Plaintiff,

V. Case No. 1:20-cv-00613-TWT

Tenor Capital Partners, LLC,

Defendant

Nee eee ee es Ne Ne

 

CERTIFICATE OF SERVICE
I hereby certify that I electronically filed the foregoing AMENDED
COMPLAINT FOR RESCISSION AND DAMAGES using the Cm/ECF system,

which will send e-mail notification of such filing to all counsel of record:

Richard L. Robbins

Jeremy U. Littlefield

Koty Newman

ROBBINS ROSS ALLOY BELINFANTE LITTLEFIELD LLC
500 14" Street, N.W.

Atlanta, Georgia 30318

This 16" day of March, 2020.

/s/ John H. Goselin IT
JOHN H. GOSELIN II

 

44 -
Case 1:20-cv-00613-TWT Document 11 Filed 03/16/20 Page 53 of 53

45 -

Georgia Bar No. 302917

LITCHFIELD CAVO LLP

1300 Parkwood Circle SE, Suite 170
Atlanta, GA 30339-2143

Phone: (770) 628-7111
goselin@litchfieldcavo.com
